Citation Nr: 9935176	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.  The veteran died in May 1994 and the 
appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Board remanded the appeal to 
the RO for additional development in February 1997.  By an 
October 1999 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.  

The appellant testified before a local hearing officer in May 
1995.  In March 1997, the appellant advised the RO by 
telephone that she did not want a hearing before a Board 
member.

The issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 are 
the subject of the Remand portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The immediate cause of the veteran's death in May 1994 is 
shown to have been the result of left ventricular rupture due 
to myocardial infarction due to coronary artery disease. 

3.  At the time of death, service connection was in effect 
for anxiety reaction, rated 100 percent disabling from 
January 26, 1989, and gunshot wound of the right wrist, rated 
as noncompensably disabling from February 1946. 

4.  A disability of service origin did not affect a vital 
organ, did not cause or play more than a minor role in the 
veteran's death and did not have a material influence in 
accelerating death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that upon 
an examination in May 1943, the veteran's heart and blood 
vessels were normal, as was his nervous system.  At his 
January 1946 separation examination, the veteran's heart and 
nervous system were noted to be normal.  Blood pressure was 
122/80.  The veteran was also noted to have no symptoms of 
"(a)bnormal psyche."  

In November 1946, the veteran filed a claim for service 
connection.  There was no mention of heart disease or 
hypertension.

In November 1946, the veteran was examined by the VA.  There 
were no complaints pertaining to his heart or hypertension.  
Blood pressure was 148/86.

By a December 1946 rating decision, the RO, in pertinent 
part, granted service connection for anxiety state and 
assigned a 10 percent rating effective from February 1946.   

By a January 1949 rating decision, the RO reduced the rating 
for anxiety state to a noncompensable evaluation, effective 
from March 1949.

In March 1964, the veteran was hospitalized at the Rhode 
Island Hospital.  Blood pressure was 152/98.  Syncope was 
diagnosed.  In September 1964, the veteran was examined by 
VA.  Blood pressure was 210/110 and 170/110.  There was no 
diagnosis of hypertension.

By an October 1964 rating decision, the RO increased the 
rating for chronic anxiety reaction to 10 percent, effective 
from May 1964.  

By a March 1965 rating decision, the RO, in pertinent part, 
denied service connection for hypertension.

In November 1965, a letter from Gerald J. Curreri, M.D., was 
associated with the claims file.  In this letter, Dr. Curreri 
stated, in pertinent part: 

This is to certify that I examined [the 
veteran] and on both of these occasions 
he has had hypertension and also nervous 
anxiety. . . . It is my belief that this 
hypertension is definitely related and 
connected with his anxiety.  

By a November 1965 rating decision, the RO, in pertinent 
part, increased the rating for chronic anxiety reaction to 50 
percent, effective from September 1965.  By the same rating 
decision, the RO continued to deny service connection for 
essential hypertension.

The claims file reflects that the veteran was hospitalized at 
the VA Hospital in Providence, Rhode Island, from August 1966 
to November 1966 for anxiety reaction.  He also was noted to 
have had hypertensive vascular disease.

By a December 1966 rating decision, the RO assigned a 
temporary total rating for the veteran's chronic anxiety 
reaction, effective from August 1966, and assigned a 50 
percent rating effective from December 1966.

The claims file indicates that the veteran was hospitalized 
for symptoms related to his service connected anxiety 
reaction in 1967, 1968, and 1969 and that he sought VA 
outpatient treatment for various conditions, including 
anxiety, through 1986. 

In March 1987, the Board denied a rating in excess of 50 
percent for anxiety reaction.

The claims file reflects that the veteran sought continued VA 
outpatient treatment for various conditions, including 
anxiety, through 1989. 

In February 1989, the veteran underwent a psychiatric 
examination for VA purposes.  The veteran reported, in part, 
that he had undergone open heart bypass surgery in 1983.  The 
examiner noted that the veteran was 64 years old and had 
worked for the Post Office as a letter carrier for over 30 
years.  After having had an accident in 1982 (apparently due 
to taking Valium), the veteran was "fired, thrown out" in 
the following four to five years.  At the time of the 
examination, the veteran voiced many physical complaints, 
most notably that he had poor circulation in his legs and his 
buttocks.  Some days he could walk 100 to 200 yards if he 
took breaks, and other days he could not walk "from here to 
there."

The examiner also included the following text in his report:

This is a man who has experienced 
numerous problems throughout his life but 
moreover since his World War II 
experiences when he was rather young.  He 
is also given to have had numerous 
somatic problems and preoccupation over 
having these problems as well as near 
obsessiveness about taking all his 
medications for the various pathologies 
that he listed and reportedly has 
experienced. . . . It is the writer's 
impression that this man is nearly 
paralyzed so to say by his conflicting 
fears and angers over finding himself in 
this purposed condition of much illness 
and disability. . . . One could well say 
that this veteran is now at this time 
viewed and could be considered as totally 
disabled by his intense anxiousness, as 
above.

By an April 1989 rating decision, the RO increased the rating 
for anxiety reaction to 100 percent, effective from January 
1989.

In May 1994, the appellant called the RO and advised that the 
veteran had died earlier that month.  

In May 1994, the appellant filed a claim concerning 
entitlement to burial benefits.  She attached the veteran's 
death certificate, which indicated that he had died on May 
[redacted] 1994.  The cause of death was noted to be left 
ventricular rupture due to myocardial infarction, due to 
coronary artery disease.  No autopsy was performed.

By a June 1994 rating decision, the RO, in pertinent part, 
denied service connection for the cause of the veteran's 
death.

In September 1994, an August 1994 correspondence sent from 
Edward R. Hanna, M.D., to the appellant's representative, was 
associated with the claims file.  In this letter, Dr. Hanna 
stated, in pertinent part, as follows:

...[the veteran] has been followed by me 
since 1974.  He did have severe coronary 
artery disease.  His risk factors 
included hypertension and his type A 
personality.

The risk factors mentioned did contribute 
to the occurrence of the heart attack 
which prompted his admission on May 18, 
1994.  This was complicated by rupture of 
the interventricular septum and he did 
not survive it.  

By a January 1995 rating decision, the RO continued to deny 
service connection for the cause of the veteran's death.

In May 1995, the appellant testified at the RO before a local 
hearing officer.  Prior to the appellant's testimony, her 
representative referenced the February 1989 VA examination 
report, and stated that this document clearly showed that the 
veteran's disability hastened his death.  The appellant's 
representative also asserted that there "can be a 
correlation between [the veteran's anxiety] and a left 
ventricular 
rupture . . ."  The appellant stated, in pertinent part, 
that the veteran had lived with fear and nightmares which 
worsened as time went on.  The appellant first met the 
veteran in 1970, and he did not have any complaints of chest 
pain at that time.  His chest pains started in 1980s, when he 
worked as a letter carrier.  Near the conclusion of the 
hearing, the appellant's representative asserted that the 
veteran suffered from feelings of guilt for having survived 
World War II combat.  The pressure of the veteran's anxiety, 
according to the appellant's representative, adversely 
affected his cardiovascular system and the veteran "died of 
a ventricular rupture due to high pressure."

In February 1997, the Board remanded the appellant's claim 
for additional development.

In April 1997, another letter from Dr. Hanna was associated 
with the claims file.  In this correspondence, Dr. Hanna 
stated, in pertinent part, as follows:

[The veteran] was a patient of mine in 
the past.  I started seeing him in 
September of 1974.  He had hypertension, 
mild aortic stenosis and significant 
coronary artery disease needing bypass 
surgery in 1983.  

He developed another MI on May 18, 1994 
which was complicated by interventricular 
septum rupture.  Trial to close the 
rupture at Brigham and Women Hospital was 
attempted but he did not survive for 24 
hours after the surgery.

Mr. Prignano was an extremely tense 
person.  Tension and stress would be 
considered a contributing factor to 
worsening his cardiac condition.

In May 1997, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment of the veteran for various 
conditions, including anxiety, between November 1991 and 
March 1993.

In June 1997, the veteran's terminal hospitalization records 
were associated with the claims file.  These records reflect, 
in pertinent part, that on May [redacted] 1994, the veteran was 
admitted to the Brigham and Women's Hospital in Boston, 
Massachusetts, with a long history of peripheral vascular 
disease and coronary artery disease.  He was noted to be 
status post a four vessel coronary artery bypass graft in 
1983.  Earlier in May 1994, the veteran had experienced 
discomfort in the left arm radiating to the chest while 
driving.  He was seen in an emergency room setting and 
admitted for observation.  Given a history of 
gastrointestinal bleeding, he was not felt a candidate for 
thrombolytics and was managed with anticoagulation.  He also 
had apparent episodes of hypotension.  

At present, the veteran was admitted with chest pain and 
ruled in for an anteroseptal myocardial infarction.  The 
veteran subsequently developed a post myocardial infarction 
ventricular septal defect and was transferred emergently to 
the ICU.  Upon arrival, the veteran had an intra-aortic 
balloon pump placed and was subsequently taken to the 
operating room for an attempt to repair his ventricular 
septal defect.  In the operating room, the veteran underwent 
what appeared to be an adequate repair of his ventricular 
septal defect.  

Shortly postoperatively, however, the veteran had profound 
hypertension in the surgical ICU.  His chest was opened after 
attempts to resuscitate him medically failed.  Upon opening 
the chest, a significant amount of blood was found in the 
mediastinum and a free rupture of the inferior LV wall was 
noted.  Attempts were made at repairing this rupture but all 
such attempts were met with failure.  The veteran was 
subsequently pronounced dead of left ventricular rupture, 
following attempt at ventricular septal defect repair. 

In March 1999, Dr. Hanna wrote another letter, in which he 
included the following text:

I am an internist/cardiologist who first 
saw [the veteran] on 9/20/74 . . . Prior 
to becoming my patient he had some 
treatment at the VAH.  I did not work him 
up or treat him for any anxiety disorder 
(service-related or otherwise), as this 
is not within my specialty.

My observation is that he was a Type A 
personality.  My opinion, as stated to 
you previously, that stress and tension 
would be considered a contributing factor 
to worsening of his cardiac condition, is 
supported by information contained in any 
medical [textbook] under the heading 
"stress."  My records do not contain 
any reference to any service-connected 
condition(s) and, therefore, I have 
nothing further to add to this letter or 
my previous letter.  I can only refer you 
to your own records, of which I have no 
knowledge.

The claims file reflects that the RO made an attempt to 
obtain additional medical records from Dr. Hanna, who had 
requested a release form signed by the appellant before he 
would release said records.  However, in July 1999, the 
appellant's representative advised the RO that the appellant 
had said that additional records from Dr. Hanna would not be 
forthcoming and that she wanted the case to rest on its own 
merits. 

In an August 1999 written statement, a VA physician asserted, 
in pertinent part, as follows:

This opinion is in response to the 
request from VARO regarding [the 
veteran.] 

. . . A "To Whom it Might Concern" note 
signed by Edward R. Hanna, M.D. is 
included in the C-File stating that 
"[the veteran] was an extremely tense 
person.  Tension and stress would be 
considered a contributing factor to 
worsening his cardiac condition."

I was asked to render an opinion to the 
statement above:

1.  The issue of emotional distress and 
Coronary Artery disease is old and not 
completely resolved.  So called "Type 
A" personality, considered to be a 
contributing factor to coronary artery 
disease (CAD) and more notably MI was a 
popular etiological consideration in the 
past; although this opinion was not 
supported by large epidemiological 
studies.  More recently, "Type A" 
personality was reduced to a "possible 
minor" contributing factor.

2.  The veteran did not have Type A 
personality however.  He did not have 
episodes of anger, frustration, etc.[;] 
his emotional problem was more anxiety 
with episodes of panic attacks, crippling 
and in the way of his professional and 
social functions, but not violent and not 
causing acute spasm of the coronary 
arteries. 

3.  There is also ample evidence that the 
veteran had generalized atherosclerosis, 
in addition to complete occlusion of his 
coronary arteries, there is repeated 
mentioning of PVD, another CV disease 
related to elevated levels of 
cholesterol, smoking, diabetes, HTN, etc. 
but not to personality or anxiety.

4.  A sudden onset of severe coronary 
artery spasm leading to an acute MI or 
even sudden death could occur in a 
predisposed person immediately 
surrounding a violently frightening or 
emotional event, for example as in the 
first episode of the TV series 
"Providence".  There is no supportive 
evidence that [the veteran's] MI was 
provoked by a potent emotional response.

5.  In conclusion, the author of this 
note has a different opinion than [that] 
stated by Dr. Hanna.  The veteran's death 
was a result of a ventricular rupture 
resulting from a massive myocardial 
infarction resulting from chronic and 
advanced coronary artery disease 
resulting from generalized 
atherosclerosis; The veteran also has had 
peripheral vascular disease resulting 
from advanced generalized 
atherosclerosis.   

By an October 1999 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death. 


II.  Analysis

Initially, the Board notes that a person who submits a claim 
for benefits under a law administered by the Secretary has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertaining to the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  The issue before the Board is whether 
the appellant has presented evidence of a well-grounded 
claim.  If not, the appeal must fail, because the Board has 
no jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 
Vet.App. 78 (1990).  The claim in this case is well grounded 
as the appellant has submitted medical evidence in the form 
of statements from a private physician, Dr. Hanna, who has 
related the veteran's death to a service-connected 
disability.  Furthermore, the Board finds that all evidence 
necessary for adjudication of this issue has been obtained 
and that the VA has satisfied its duty to assist.

The appellant essentially asserts that the veteran's service 
connected anxiety disability played a significant role in 
causing his underlying cardiovascular condition and his fatal 
myocardial infarction.

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  Where 
a veteran served ninety days or more during a period of war 
and arteriosclerosis or cardiovascular disease, including 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).

Federal regulations further provide as follows:

§ 3.312  Cause of death. 

(a)  General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
  (2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  
  (3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
  (4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999)

In this regard, the Board notes that the service medical 
records do not indicate that the veteran had any 
cardiovascular disease (including hypertension) or 
psychiatric disabilities during service. 

In the present case, the appellant has presented, in part, 
the opinion of a private physician, Dr. Hanna, who 
essentially has asserted that the veteran's "Type A 
personality" and resultant tension and stress were risk 
factors which contributed to his worsening cardiac condition 
and, presumably, his fatal myocardial infarction.  The 
appellant's representative has also suggested that the 
February 1989 VA examination report further bolsters the 
appellant's service connection claim, since the examiner 
concluded that the veteran was "nearly paralyzed" and 
"totally disabled" by, in part, his service connected 
anxiety. 

However, in contrast to these opinions is that of the VA 
physician in August 1999.  The VA physician noted that while 
the relationship between a "Type A personality" and 
myocardial infarction was once a popular etiological 
consideration, more recently, "Type A personality" was 
reduced to a possible minor contributing factor.  Moreover, 
the VA physician questioned whether the veteran had, in fact, 
a "Type A personality," pointing out that there is no 
evidence in the terminal hospital records that the veteran's 
fatal myocardial infarction was provoked by a potent 
emotional response.  The physician further noted that the 
veteran's emotional problem was more akin to crippling, non-
violent anxiety (although episodes of panic were also a 
feature).   

The Board finds that the opinion provided by the VA physician 
in August 1999 should be given the most weight.  Certainly, 
Dr. Hanna did not provide any specific bases for his 
conclusions regarding the relationship of the veteran's 
anxiety condition to his death.  Rather, he obliquely 
referred to "any" medical textbook in support of his 
opinion (it is noteworthy that Dr. Hanna did not himself 
provide a specific reference to any such textbook).  Unlike 
Dr. Hanna (who stated that he had "no knowledge" of any VA 
records), the VA physician indicated that he had access to 
the veteran's claims file.  Additionally, although the VA 
physician in February 1989 concluded that the veteran was 
"totally disabled," he also observed that the veteran was 
"nearly paralyzed" by his anxiety.  This statement actually 
appears to favor the conclusion, made by the VA physician in 
1999, that the veteran's psychiatric condition was more of a 
"crippling" variety, rather than a "Type A personality" 
which would potentially result in violence and acute spasm of 
the coronary arteries.  Although the veteran's service-
connected anxiety condition was assigned a total rating at 
the time of his death, the evidence in the claims file does 
not reflect that it involved active processes affecting vital 
organs or the veteran's cardiovascular system, at least to 
the extent to which it contributed to the veteran's fatal 
myocardial infarction. 

While there is also the opinion of the appellant and her 
representative as to the cause of the veteran's death, the 
Court has held that lay persons are not competent to offer an 
opinion on questions of medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
summary, the evidence of record presented by the appellant is 
insufficient to establish service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The Board notes that by its June 1994 rating decision, the RO 
also denied entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318.  In July 
1994, the appellant's representative filed a written 
statement which may be construed as a notice of disagreement 
with this adverse determination.  As such, a Supplemental 
Statement of the Case must be issued.

In preparing this issue for appellate review, the Board notes 
that recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the "Court") decided a line of cases involving the statutory 
interpretation of language contained in 38 U.S.C.A. § 1318.  
Specifically, 38 U.S.C.A. § 1318 (West 1991 & Supp. 1999), in 
pertinent part, provides for dependency and indemnity 
compensation (DIC) benefits to a surviving spouse in the case 
of a veteran who dies, not as the result of his own willful 
misconduct, and who "was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability" that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death. 38 U.S.C.A. § 1318(b) (emphasis 
added).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22 (1999), to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive 100 percent benefits based on evidence in the 
veteran's claims file or in VA custody prior to the veteran's 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo v. 
West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the veteran's claims file 
or before the Board at the time of the veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under section 1318.  In reviewing the issue on 
appeal, the RO should consider the applicability of the 
Court's holdings in the cases discussed hereinabove.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should reconsider the issue of 
entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1318.  The RO 
should specifically consider the Court's 
line of cases which culminated in Wingo, 
and determine whether, had the veteran 
brought a claim more than 10 years prior 
to his death, he would have been entitled 
to receive a total disability rating for 
the 10 years immediately preceding his 
death. 

2.  If the decision is adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 


